Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is in response to claims filed on November 5th, 2021. Claims 1, 4-5, 9-10, 12, 15-16, 18, 22, and 24 is/are amended and new claim 25 is/are added. Claims 1-5, 8-12, 15-18, 21-22, and 24-25 are therefore pending and currently under consideration for patentability.
Claim Rejections - 35 USC §101 – Withdrawn
With respect to the rejection of claims 1-5, 8-12, 15-18, 21-22, and 24-25 under 35 U.S.C. 101 been fully considered and patent eligible.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of receiving and storing advertising campaign, determined dimension of interest (i.e. zip code, demographic characteristic, geographic region, etc.), to create a plurality of subunit advertising campaign and measure the performance of the advertising campaign (advertising, marketing or sales activities or behaviors; business relations, as well as managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) and defining a dimension of interest, determining that the defined dimension of interest is absent from the set of dimensions that the device uses to aggregate measurement data for the advertisement campaign, and splitting the advertising campaign into a plurality of subunit advertising campaigns using the defined dimension of interest comprises a respective value in the range of values to aggregate measurement data for the advertisement campaign (i.e., one or more concepts performed in the 
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of querying, by the at least one processor over a computer network, the remote device to determine a set of dimensions that the remote device uses to aggregate measurement data for the advertisement campaign using a configuration file stored at the remote device or a web service of the remote device, receiving the standardized first party measurement data from the remote device in real time in response to the transmitting, wherein the standardized first party measurement data approximates first party measurement data for the advertising campaign executing on the remote device, and the first party measurement data for the advertising campaign on the remote device is inaccessible to the at least one processor and executing a second advertising campaign based at least in part on the standardized first party measurement data from the remote device, integrate the exception into a practical application in accordance with and in light of [0053-0054] of Applicant’s specification. 
More specifically, the Examiner notes that as per [0054], it is stated that “System 200 solves this technological problem by: dynamically creating and executing subunit advertising campaigns based on an advertising campaign and a dimension of interest on the digital platform. The creation of subunit advertising campaigns can enable second party data to be combined with 
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-5, 8-12, 15-18, 21-22, and 24-25 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-5, 8-12, 15-18, 21-22, and 24-25 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-5, 8-12, 15-18, 21-22, and 24-25 is/are withdrawn (Refer to Non-Final Office Action mailed on 08/25/2021, page(s) 17-18).
Allowable Subject Matter
Claims 1-5, 8-12, 15-18, 21-22, and 24-25 are allowed. The closest prior art of record is U.S Pub. 20180096381 by Lowenberg et al. in view of U.S Pub. 20140222587 by Feldman et al.
Lowenberg describes a real-time measurement of effectiveness of a campaign, specifically the correlation of transaction data to computing devices associated therewith for use in determining campaign effectiveness for a campaign exposed to known computing devices, and where identification of the computing devices may be obscured as to provide protection against user privacy and identification of the computing devices.
Feldman describes receiving parameters for a third-party content provider's campaign to present third-party content on a first type of device. Based on the campaign's parameters, bids from peer providers that use similar campaign parameters for both the first type of device and another type of device may be identified. For example, bids from providers that use similar parameters as the campaign for both mobile and desktop devices may be identified. The identified bids from the peer providers may be used to calculate a bid adjustment value for presentation to the third-party content provider as a suggested change to his or her bid for the first type of device, to establish a bid for the second type of device.
As per Claims 1, 10, and 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of querying, by the at least one processor over a computer network, the remote device to determine a set of dimensions that the remote device uses to aggregate measurement data for the advertisement campaign using a configuration file stored at the remote device or a web service of the remote device, receiving the standardized first party measurement data from the remote device in real 
This combination of elements/functions/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.
Claims 1-5, 8-12, 15-18, 21-22, and 24-25 depend upon claims 1, 10, and 16 and have all the limitations of claims 1, 10, and 16 and would be allowable for the same reason.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM UBALE/Primary Examiner, Art Unit 3682